DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 06/20/22 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 06/20/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roseann Caldwell on 07/14/22.
           The application has been amended as follows: 
         (i)       In claim 3, please change the recitation “claim 1” in line 1 to “claim 2”
        (ii)       In claims 10, 30, please change the recitation “the drilling process” in line 2 to “drilling”
       (iii)       In claims 9-10, please change the recitation “claim 1” in line 1 to “claim 1
                  wherein”
       (iv)       In claim 25, please change the recitation “potassium sulfate” in line 2 to “the potassium sulfate”
       (v)        In claims 27-28, please change the recitation “claim 1” in line 1 to “claim 23”
     (vi)        In claims 29-30, please change the recitation “claim 1” in line 1 to “claim 23 wherein”

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Hoy (US 6914081; IDS filed on 11/23/21), Lintott (AADE-03-NTCE-13; D. Lintott et al, Environmental impact of potassium sulphate-based drilling mud systems: development of criteria for waste disposal in terrestrial ecosystems, National Technology Conference “Practical Solutions for Drilling Challenges”, held at the Radisson Astrodome Houston, Texas, April 1 - 3, 2003 in Houston, Texas; IDS filed on 11/23/21), and Cowan (US 5439056; IDS filed on 11/23/21). Independent claims cite the transitional phrase “consists of.” The transitional phrase "consist of" excludes any element, step, or ingredient not specified in the claims. The closest prior arts contain several element, step, or ingredient not specified in the claims. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766